02-11-070-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-11-00070-CV
 
 



In re Robbie Loftin


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION[1]
                                                       ------------
Relator’s
petition for a writ of mandamus concerned only his request for a judgment nunc
pro tunc related to his felony driving while intoxicated conviction.  See
Tex. Penal Code Ann. § 49.04(a) (Vernon 2003), § 49.09(b)(2)
(Vernon Supp. 2010).  Specifically,
relator requested that the trial court’s judgment be corrected
to show that he was convicted of a third-degree felony with punishment
enhancements rather than a first-degree felony. 
After we requested a response to the petition, the trial court entered a
judgment nunc pro tunc that classifies appellant’s conviction as a third-degree
felony.  Accordingly, relator’s petition
for writ of mandamus is denied as moot.
 
PER CURIAM
 
 
PANEL: 
LIVINGSTON, C.J.; MCCOY and GABRIEL, JJ. 
 
DELIVERED: 
March 8, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).